Citation Nr: 1823527	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-27 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a skin disability, to include dermatitis and chloracne.


REPRESENTATION

The Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1971 to May 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board has expanded the Veteran's skin claim to include all disabilities of the skin, as indicated on the title page.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for a skin disability, to include dermatitis and chloracne is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in his favor, the Veteran's bilateral hearing loss disability is related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veteran's claims for entitlement to service connection for a bilateral hearing loss disability is being granted herein.  As such, the Board finds that any error related to the VCAA with regard to this claim is moot.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The Veteran seeks service connection for a bilateral hearing loss disability.  Upon review and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304.  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called "nexus" requirement.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the Veteran contends that his bilateral hearing loss disability is related to noise exposure in service.  Specifically, he states that he believes his hearing loss was caused by the noise from jet engines of aircraft (F-4 and F-111), experienced without ear protection.  See Notice of Disagreement, September 2012.

The Veteran's military personnel records state that his duties as a Squadron Security Specialist included defending the air base and securing aerospace weapons systems.  He participated in blocking forces and as a SAT member.  He reported ground probes and reconnaissance directed against the air base.  He controlled entry and exit of military and civilian personnel, vehicles, and other equipment at entry points to controlled and restricted areas.  It was noted that due to his accomplishments on the flightline, his unit had received many favorable comments from local officials as well as those from higher headquarters.  Other records state that as a Security Specialist, he defended the air base against enemy attack and secured aerospace weapons systems; that he participated in blocking forces, counterattacks, and patrols; that he manned machine gun bunkers, and reported ground probes, reconnaissance, sapper attacks and standoff artillery attack.  Based on the description of the Veteran's duties, the Board concedes noise exposure in service.

Furthermore, the record shows that the Veteran currently has a bilateral hearing loss disability for VA purposes.  See VA examination, May 2012.  Therefore, the remaining question is whether the currently diagnosed bilateral hearing loss disability is related to service. 

The Veteran was afforded a VA examination in May 2012.  However, the Board finds this examination to be inadequate.  First, the examination report does not mention the Veteran's contentions of in-service noise exposure.  Rather, the examiner noted that the Veteran's military hearing evaluations upon enlistment and separation show hearing sensitivity within normal limits for the compensable range for both ears, that a comparison of these evaluations shows no change in hearing sensitivity greater than audiometric measurement error, and that this military evidence does not support hearing loss.  The examiner opined that the Veteran's current hearing loss occurred after military service, and pointed to two incidents of significant head trauma, one in 1968, which predated service, and a second in 1988, from an auto accident.

The Board finds that the May 2012 VA examination is inadequate.  First, the opinion fails to consider the Veteran's contentions of in-service noise exposure and to consider potential aggravation, if a pre-service injury contributed to the Veteran's hearing loss.  In addition, the opinion is based on the premise that there was no hearing loss in service; this is not dispositive of the issue and an opinion based on this fact is inadequate.  See Hensley, supra.  

The record shows that the Veteran was exposed to noise in service and he currently has a bilateral hearing loss disability, which has not been conclusively disassociated from his noise exposure in service.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss disability is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a bilateral hearing loss disability is granted.


REMAND

The Board finds that additional development is needed prior to addressing the remaining issue on appeal.  First, the Board finds that records from the Social Security Administration (SSA) must be obtained and associated with the record.  The Veteran has indicated that he receives SSA disability benefits.  See Veteran's statement, April 2011.  The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 38 C.F.R. § 3.159 (c).  Therefore, the Board will remand to obtain these records before adjudicating the Veteran's claim.

In addition, the Board finds that the examination provided to the Veteran regarding his skin disability is inadequate.  In November 2013, the Veteran was afforded a VA examination for his skin disability.  The examiner noted that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness, specifically, that his complaints are more consistent with recurrent bacterial infections rather than groin rash which is almost always fungal.  In addition, the examiner noted that the Veteran was never given medicine for his rash.  The Board notes several inadequacies in this examination and opinion.  First, the examiner's opinion does not address the Veteran's contentions of chemical exposure, including exposure to Agent Orange.  In addition, it addresses the wrong area of the body where the Veteran claims his rashes occur, i.e. as identified in the examination, the Veteran's complaints relate to a rash on the back of his neck, face, ears, and arms.  Finally, VA treatment records indicate that the Veteran was prescribed a medication for his skin.  See e.g. VA treatment record, June 2011.  Given the inadequacies addressed above, the Board finds that the Veteran should be afforded the opportunity for a new examination.

Finally, the Board notes that in June 2015, the Veteran requested a copy of his summary of benefits letter and a copy of his most recent notification letter.  It is not clear to the Board that the Veteran was sent these documents.  Upon remand, the AOJ should address the Veteran's request, if it remains pending.

Accordingly, the appeal is REMANDED for the following action:

1.  Obtain records from the SSA pertaining to any award of disability benefits to the Veteran.  The Board notes that a September 1991 statement from the Veteran indicates that he began receiving SSA benefits September 1, 1991.

All attempts to fulfill this development must be documented in the claim file.  If the search for any such records yields negative results, that fact should be clearly noted and the Veteran must be informed in writing.

In addition, after securing any necessary consent forms from the Veteran, the AOJ should obtain any outstanding treatment records, to include any VA and/or private treatment records, pertaining to the issues on appeal.  All efforts to obtain such records should be clearly noted in the claim file.

Finally, the Veteran's June 2015 request for a copy of his summary of benefits letter and a copy of his most recent notification letter should be addressed.  If the Veteran was not sent copies of these documents, they should be sent to him.

2.  Upon completion of the above, schedule the Veteran for a VA examination to address the etiology of his claimed skin disability.  The examiner should note any diagnoses of the skin and for each diagnosis provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that it was caused by the Veteran's active duty service or, if preexisting service, was aggravated therein.

The examiner is asked to specifically address the Veteran's contentions regarding chemical exposure while in service.

The examiner should be provided a copy of the claim file, including this remand, and review of the claim file should be noted in any subsequent report.

A full rationale for any opinion(s) rendered must be provided.

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans' Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


